Citation Nr: 1140629	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant is entitled to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to August 1946.  He died in December 1978.  The appellant is his surviving adopted son.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over this matter was later transferred to the Milwaukee, Wisconsin RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the appellant initially requested a hearing before the Board and that such a hearing was scheduled in February 2011 at the Milwaukee, RO, but that the appellant did not show for the scheduled hearing.  He has explained that his physical ailments prevent him from traveling over 3 hours to the Milwaukee RO.  He has requested that a new videoconference hearing before the Board be arranged for him at the Iron Mountain, MI VA Medical Center (VAMC).

Thereafter, he was scheduled for a September 2011 Board videoconference hearing, and he once again did not present for the hearing.  Notably, the hearing was scheduled to take place, on the appellant's end, at the Milwaukee, RO.  

When suitable facilities and equipment are available, an appellant may be scheduled for an electronic hearing.  38 C.F.R. § 20.700(e) (2011).  In this case, the Veteran's representative has argued that the Iron Mountain VAMC does have the capability of conducting video hearings.  The Board points out that, even if true, this does not imply that the Iron Mountain VAMCs videoconferencing technology is compatible with that used by the Board.  Nevertheless, given the representative's confidence in the matter, the Board will remand the case for the RO to explore the possibility that the requested videoconference hearing can be held at the Iron Mountain facility.

 Also, the Board notes that a review of the evidence shows that at around the age of 15 the appellant underwent back surgery, with several subsequent additional surgeries.  However, the record contains little information regarding the Veteran's capability for self-support around the age of 18 and the history suggests that he may have been incapable of self-support around this time.  Accordingly, in order to attempt to obtain a more accurate evaluation of the appellant's abilities, the RO/AMC should obtain a social and industrial examination, if possible, to provide an accurate picture of the appellant's disability, past and present.  The social worker/examiner performing the examination should, if possible, provide an analysis of the appellant's current functionality and his functionality at the age of 18 years, after review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should investigate whether it is feasible to arrange for a Board videoconference hearing with the Veteran through the Iron Mountain VAMC.  If this is not feasible, the RO should document the reasons.

2.  If it is not feasible to schedule the appellant for a videoconference hearing with him sitting at the Iron Mountain VAMC pursuant to his request, obtain a social and industrial examination, by a social worker, if available, to provide an accurate picture of the appellant's disability, past and present.  A copy of the claims file and this remand shall also be provided to the VA examiner/social worker.

The social and industrial examination should offer an opinion as to whether, prior to or upon reaching the age of 18 years, the appellant became permanently incapable of self-support.  The focus of analysis shall be on the individual's condition at the time of his 18th birthday.  The survey should also make a determination as to the appellant's current level of functionality.

All findings shall be reported in detail.  The examiner/social worker shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the appellant's employability existed at the time of his reaching 18 years of age and rendered him permanently incapable of self-support at the time of him reaching 18 years of age.

Any and all opinions must be accompanied by a complete rationale.  If the social worker/examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

